—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 12, 1994, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree.
Ordered that the amended judgment is affirmed.
Under the circumstances of this case, the court properly adjudicated the defendant to be in violation of probation based upon his admission (see, People v Lombardo, 108 AD2d 873; People v Hunter, 194 AD2d 628). Furthermore, the court did *710not improvidently exercise its discretion in denying the defendant’s request for new counsel since the defendant failed to show good cause for a substitution (see, People v Sides, 75 NY2d 822; People v Nunez, 186 AD2d 764).
The defendant’s remaining contentions are either improperly raised on this appeal or without merit. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.